DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims included in the prosecution are 1-13, 15, 17-18, 21, 25, 27, 32, 44 and 50.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-13, 15, 17-18, 21, 25, 27, 32, 44 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/064837in combination with Monshipouri (5,626,870), Kazakov (US 2010/0062,054).
 WO discloses multi-compartmentalized compositions; compositions contain a hydrophobic medium encapsulates aqueous droplets and both hydrophobic medium and aqueous droplets are surrounded layer of amphipathic molecules and a method of producing them  (Abstract, pages 2-4, 6, 28-31, Figures,  Examples and claims).
(claim 1). The plurality of droplet encapsulates are in a hydrophilic carrier (claim 92). WO suggests water or an aqueous buffer solution as hydrophilic carriers (claim 94).

	Monshipouri teaches a method of encapsulating hydrogel in liposomes for the controlled release of active agents (Abstract, col. 3, line 6 through col. 4, line 60, examples and claims).
	Kazakov discloses hydrogel encapsulated within liposomes for the delivery of active agents and to combine the properties of nanogels and liposomes in drug delivery (Abstract, 0048-0080 and claims).
It would have been obvious to one of ordinary skill in the art to employ a hydrogel material as a hydrophilic carrier within the liposomes with a reasonable expectation of success since hydrogel particles within the liposomes provide additional controlled release properties to the multi-compartmentalized compositions taught by WO.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612